Dissenting Opinion by
Weight, J.:
The record in the instant case clearly discloses that the court of quarter sessions improperly substituted its discretion for that of the Board. In the words of the late Judge Flood: “The opinions that this establishment would be detrimental, together with the reasons given for these opinions, were evidence to be considered by the Board along with the testimony to the contrary by the appellant’s witnesses. The resolution of this conflict was for the Board and its determina*255tion, based upon sufficient testimony, is binding upon tbe court”: Koehler’s Bar, Inc., Liquor License Case, 204 Pa. Superior Ct. 25, 201 A. 2d 306. Tbe restrictive provisions of tbe Liquor Code must be interpreted in tbe interests of tbe public welfare and not in aid of persons seeking tbe transfer of a liquor license for private gain: Gismondi Liquor License Case, 199 Pa. Superior Ct. 619, 186 A. 2d 448. I would reinstate the Board’s order.